DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enoki et al. (US Patent 6,463,776).
For claim 1:  Enoki et al. teaches a method for manufacturing a can for beverage, comprising: a diameter decreasing process decreasing a diameter of an opening portion of a cylindrical can body (see column 12, lines 1-10, see also Fig. 2, “Top Doming”); and an image formation process forming an image onto an outer surface of the can body having been subjected to diameter decreasing by the diameter decreasing process (see column 12, lines 10-20, Fig. 2, Printing / Coating).
For claim 5:  Enoki et al. teaches the method for manufacturing a can for beverage according to claim 1 and further teaches that, in the image formation process (see Figs. 4 and 5) the can body 106 is supported by a support member 21 inserted into the can body 106 having been subjected to the diameter decreasing to support the can body from inside thereof, the 
For claim 6:  Enoki et al. teaches the method for manufacturing a can for beverage according to claim 1 and further teaches that, in the image formation process, the can body having been subjected to the diameter decreasing is supported by a support member supporting the can body from inside thereof, the support member 21, 21a having a function of sucking a bottom portion of the can body positioned at an opposite side of the opening portion (see Figs. 4 and 5, see column 15, lines 5-35, the vacuum 21a pulls on the can opposite the diameter decreased top end, constituting the bottom end).
For claim 7:  Enoki et al. teaches a method of manufacturing a can for beverage comprising a molding process molding a cylindrical can body (see Fig. 2, column 11, lines 57-67), and a diameter decreasing process decreasing a diameter of an opening portion of the can body molded by the molding process, the can body not being subjected to image formation on an outer surface thereof (see column 12, lines 1-11, doming an opening to create a portion of decreased diameter).
For claim 10:  Enoki et al. teaches a method for manufacturing a beverage can, comprising: an image formation process forming an image on an outer surface of a cylindrical can body having been subjected to a diameter decreasing process of an opening portion (see Fig. 2, the printing step occurring after the doming step); and a beverage packaging process filling the can body with beverage, the can body having been subjected to the diameter decreasing process (see column 1, lines 20-30, filling the can once it is formed and printed, column 18, lines 10-20, discussing filling of the can in the process of making the can).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Enoki et al. (US Patent 6,463,776) in view of Chamberlain et al. (US Patent 5,202,013).	
For claims 2 and 8:  Enoki et al. teaches all of the limitations of claim 2 and 8 except a paint application process applying a paint on at least one of an outer surface and an inner surface of the can body before being subjected to the diameter decreasing process.  However, Chamberlain et al. teaches a paint application process applying a paint on at least one of an outer surface and an inner surface of the can body before being subjected to the diameter decreasing process (see Abstract, see column 1, lines 15-35, the teaching is in the prior art of the Chamberlain et al. reference but still renders the teaching as prior art, paint can be applied to the surface of metals which are then formed into beverage cans, the paint color is applied to the surface to be the outside surface of the can to improve the appearance).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Enoki et al. by painting the outer surface of the can prior to the diameter reduction for the purpose of improving the appearance of the formed can.
For claim 9:  The combination of Enoki et al. and Chamberlain et al. teaches the method of claim 8 and Chamberlain et al. further teaches that, in the paint application process, the paint is applied to an outer surface of the can body (See column 1, lines 1-25).
Claims 3, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Enoki et al. (US Patent 6,463,776) in view of Ojima et al. (US PG Pub 2016/0221708).
100, 200 (see paragraph 24, and the invention as a whole).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Enoki et al. by modifying the printing system to be an ink jet print head performing an ink jet printing method which is an image formation method that does not contact the can body, as taught by Ojima et al. for the purpose of enabling printing of digitally controllable and changeable images on the cans.
For claim 4:  The combination of Enoki et al. and Ojima et al. teaches the method of claim 4 and Ojima et al. further teaches that the image formation process causes image formation on the can body by use of an ink jet method (see paragraph 24).
For claim 12:  Enoki et al. teaches all of the limitations of claim 12 except that, in the image formation process, image formation is performed on the outer surface of the can body by use of an inkjet method, the can body having been subjected to the diameter decreasing process.  However, Ojima et al. teaches image formation on the can using an ink jet printing method (see paragraph 24) with an ink jet print head 100, 200 (see paragraph 24, and the invention as a whole).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Enoki et al. by modifying the printing system to be an ink jet print head performing an ink jet printing method which is an image formation 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H BANH/             Primary Examiner, Art Unit 2853